George, J.
1. The sixth count in the accusation under which the defendant was tried and convicted (omitting formal parts) is as follows: “The said Charles A Baker, in the county of Chatham and State of Georgia aforesaid, on the 29th day of August in the year of our Lord nineteen hundred and sixteen, did unlawfully have in his possession at one time more than two quarts of spirituous, liquors.” There was direct evidence that the defendant was in charge of a boat, loaded with more than 40 cases or boxes of whisky of all kinds, and that the boat was brought from Jacksonville, Florida, and anchored in the county of Chatham. There was sufficient evidence to authorize tne jury to find that the defense set up by the accused, to wit, that he was engaged to carry the cargo of whisky from Jacksonville, Fla., to an undesignated point in either South Carolina or North Carolina, and to an unnamed consignee, was a mere subterfuge. -The evidence was ample to support the verdict finding the accused guilty on the sixth count, and the „ourt did not err in overruling his motion for new trial.
2. The sentence imposed (which was within the statutory limit for a misdemeanor) was not legally excessive.

Judgment affirmed.


Wade, O. J., and Luke, J., eoneur.